IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROGER D. REAM,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2405

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed November 3, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Roger D. Ream, pro se, Petitioner.

Kenneth S. Steely, General Counsel, Barbara Debelius and Gayla Grant, Assistant
General Counsels, Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

ROWE, MAKAR, and KELSEY, JJ., CONCUR.